Citation Nr: 1127691	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for a burn scar of the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  The Board subsequently remanded the case in October 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records of the Veteran's application for benefits from the Social Security Administration (SSA), provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the Veteran's SSA records but was informed in October 2009 that those records were unavailable.  The AOJ scheduled the Veteran for a VA examination, which was conducted in February 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in December, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that, in statements received by the RO in August 2003 and September 2008,  the Veteran appears to have raised claims of service connection for hypertension, asbestosis, and a scar of the right knee, as well as a request to reopen the previously denied claim of service connection for diabetes mellitus.  These claims were referred to the AOJ in the Board's October 2009 remand; however, no action appears to have been taken.  As the claims have not been adjudicated by the AOJ, they are not before the Board.  Thus, they are again referred to the AOJ for appropriate action.

The issue of entitlement to an initial compensable rating for a burn scar of the right forearm will be addressed in the REMAND portion of the decision below.


FINDING OF FACT

Any low back disorder from which the Veteran currently suffers was not caused or worsened by his military service.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  

In this respect, through September 2003 and October 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the September 2003 and October 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2003 and October 2009 letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran underwent VA examination in February 2010; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2010 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted examination of the Veteran.  An explanation of the opinion by the examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2009.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).; 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

When pre-existing disability is shown at entry, it will be considered to have been aggravated by active military service when there is an increase in disability shown during service unless there is a specific finding that the increase was due to natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service.  38 C.F.R. § 3.306.

The Veteran is seeking service connection for a low back disorder.  He claims that he injured his back when he fell and struck a gun turret when jumping out of the way of debris from an airplane crash.  Alternately, the Veteran contends that his back was injured by lifting heavy garbage cans while he worked in the galley of the ship on which he was stationed.  The Veteran has further contended that he had a pre-existing back disability that was worsened by the events described.  He claims that he has had problems with back pain since that time.  Thus, the Veteran contends that service connection for a low back disorder is warranted.  

The Veteran's March 1969 service entrance examination showed a normal spine and musculoskeletal system.  No further treatment records are present in the claims file.  Relevant post-service medical records consist of treatment records from private treatment providers and from the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi, as well as a VA examination conducted in February 2010.  Private records from the 1980s reflect treatment for a variety of other complaints but no indications that the Veteran sought treatment for back pain.  Treatment records from the Veteran's ongoing treatment at the Biloxi VA facility reflect that he has been seen for multiple complaints of pain in his back.  Review of the Veteran's ongoing treatment reflect that he was seen for complaints of low back pain in June 2003, at which time he reported having injured his back during an airplane crash on his Navy ship in service and again while lifting heavy garbage cans on board ship.  No diagnoses were assigned at his multiple 2003 treatment visits.  Similarly, treatment records from 2009 reflect that the Veteran was seen on multiple occasions for complaints of low back pain; a July 2009 radiological examination revealed normal results, and no diagnosis was assigned.  The record also contains report from a July 2009 VA treatment visit, at which time the Veteran presented his treatment provider with report of an MRI study that was conducted in 1994.  Report of that study, as interpreted by the Veteran's VA treatment provider in July 2009, revealed findings of a congenitally small spinal canal with disc protrusions and degenerative changes. 

Pursuant to the Board's October 2009 remand, the Veteran was provided a VA examination in February 2010.  The Veteran reported that he injured his back in service by lifting heavy garbage cans, and that that event caused his current back troubles.  The examiner conducted a full physical examination of the Veteran, recorded his complaints of pain in the lumbar spine, and diagnosed him with degenerative disc disease of the lumbar spine.  After reviewing the Veteran's claims file, including the statement from his private treating chiropractor and the Veteran's own contentions, the examiner concluded that the Veteran's current back disability was less likely than not related to service.  In so finding, the examiner acknowledged that the Veteran had been diagnosed with congenital small spinal canal, exaggerated lumbar lordosis, and scoliosis.  She further found that the Veteran's symptoms were "consistent with natural age and developmental conditions" and thus concluded that it was less likely than not that any incident in the Veteran's service is etiologically linked to his current low back disorder.  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he testified before the undersigned in June 2009.  The Veteran has stated on multiple occasions that he injured his back while in service, although his explanations of how that injury occurred have differed over the course of the appeal period.  On his August 2004 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran contended that he had a pre-existing back injury that was aggravated by lifting heavy garbage cans while on active duty.  At his June 2009 hearing before the undersigned, he reiterated the contention that he injured his back lifting garbage cans in service.  However, at the hearing, he also contended that he injured his back while jumping to avoid debris from an airplane crash on board ship during service.  He has contended that he has had problems with his back since an in-service injury, however described; records of his ongoing medical treatment document that he has made similar reports to his treatment providers.  The Veteran has also submitted statements from a service buddy, who stated in a July 2004 letter that he "observed" the injury the Veteran claims to have incurred while lifting garbage cans in service.

As noted above, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case, the evidence shows that no defects, infirmities, or disorders of the Veteran's back were objectively identified when he was examined for induction into service in March 1969.  The Veteran has stated on multiple occasions, including in multiple statements to VA and to his VA examiner, that he injured his back on two occasions in service:  when he fell and struck his back while dodging debris from an airplane crash, and when lifting heavy garbage cans while working in the galley.  However, there is no indication in the record that he sought treatment for or was otherwise diagnosed with a worsening back problem during any period of active duty.  Similarly, a VA physician examined the Veteran, reviewed the record, and concluded in February 2010 that the Veteran's back disability was due to the aging process and congenital abnormalities, not to any incident in service.  None of the competent and probative medical evidence suggests otherwise.  It is the Board's conclusion, therefore, that the greater weight of the evidence shows no injury during a period of qualifying service and no worsening during any period of active duty.  That the Veteran believes his claimed in-service injuries affected his back and has reported this belief to certain care providers does not suffice.  The Board gives greater weight to the medical opinions formed by the February 2010 VA examiner after reviewing the record in the context of the Veteran's history and claims.  Thus, taking into consideration the medical evidence of the Veteran's current back disability, as well as the findings of the February 2010 VA examiner, the Board finds that there is absent from the record competent evidence that establishes that any back disability underwent worsening during a qualifying period of service, thereby causing any current back disorder.  

Further, upon review of the evidence of record, the Board finds that there is no persuasive evidence medically relating any current back disability to military service.  There is no dispute that the Veteran had back pain in service following his repeated lifting of heavy garbage cans while working in the galley on board ship.  However, the Board nevertheless concludes that the weight of the evidence does not support a finding that any such in-service injury led to a chronic disorder such as the degenerative disc disease with which the Veteran was diagnosed at his February 2010 VA examination.  Significantly, the Board notes that the Veteran did not seek treatment for any problems with his back until more than two decades after his separation from service-in 1994.  Having extensively reviewed the Veteran's medical records, including the letter submitted by his private treating chiropractor in June 2006 and the statements of both the Veteran and his service buddy, the February 2010 VA examiner opined that it was not at least as likely as not that the Veteran's low back disorder was etiologically related to military service, including any in-service injury.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran has submitted a letter from his private treating chiropractor addressing his current low back disability, in which the chiropractor acknowledged the Veteran's complaint of having first injured his back in service while lifting heavy garbage cans.  However, in the June 2006 letter, the chiropractor did not offer an etiological opinion linking the Veteran's claimed in-service injury to his current back problems.  The Veteran has also contended, in multiple submissions to VA, that he believes his current back complaints to be related either to his in-service lifting of heavy garbage cans or to an incident in which he fell while trying to avoid flying debris following an airplane crash on his ship in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for a low back disorder to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As discussed above, the February 2010 VA medical examiner specifically addressed causation, clearly indicating that the Veteran's degenerative disc disease of the lumbar spine was unrelated to his time in service, including the incidents he alleged led to his current problems.  The examiner offered clear and well-reasoned explanations for the proffered opinions, relying on the Veteran's medical history and medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's degenerative disc disease of the lumbar spine and service, including the claimed in-service injuries, was doubtful.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of back pain during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  

The Board concedes that the Veteran currently carries a diagnosis of degenerative disc disease of the lumbar spine.  However, the Board finds compelling the fact that the only medical professional to have full access to the Veteran's medical history-the February 2010 VA examiner-opined that the Veteran's current disability was not related to military service.  The February 2010 VA examiner specifically found that the Veteran's complaints of back pain were not due to any in-service event.  In so finding, the examiner looked to the lack of documentation of any back problems during service or for many years thereafter.  The examiner also considered the Veteran's report of back pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner concluded that the Veteran's current disability was not likely related to service.  To the contrary, the examiner concluded that the Veteran's current back disorder is related to his congenital exaggerated lumbar lordosis, scoliosis, and narrow central spinal canal, as well as to the natural aging process.  For these reasons, the Board is persuaded by the February 2010 VA examiner's opinion, which reflects evaluation of both physical examination of the Veteran and explicit consideration of the entire record.  Thus, in this case, when weighing the evidence of record, the Board finds the lack of any persuasive medical evidence linking a current back disability to service or an event coincident therewith compelling.  

For all the foregoing reasons, the claim of service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

With regard to the issue of entitlement to an initial compensable rating for a burn scar of the right forearm, the RO informed the Veteran via a December 2010 rating decision that it had granted him service connection for a burn scar of the right forearm and assigned an initial noncompensable disability rating.  In a January 2011 statement, the Veteran expressed disagreement with the grant of service connection.  The Board finds that the January 2011 statement represents a timely notice of disagreement as to the initial rating assigned in the December 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  However, the RO has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the issue is REMANDED for the following action:

The Veteran and his representative should be sent a statement of the case on the issue of entitlement to an initial compensable rating for a burn scar of the right forearm.  If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal, the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


